O’SCANNLAIN, Circuit Judge,
specially concurring:
The result of this case is an unfortunate defeat of the legitimate interests of the people of California who wish to protect themselves from the risks of hazardous materials. Nevertheless, with reluctance and based solely on the binding precedent of our court’s decision in Southern Pacific Transportation Co. v. Public Service Commission of Nevada, 909 F.2d 352 (9th Cir.1990), I must concur in the court’s opinion.
Although I believe that Southern Pacific dictates that the court affirm the district court’s ruling that California’s regulation is preempted by the Hazardous Materials Transportation Uniform Safety Amendments, I regret the result and the implications it carries for federalism. Our Constitution is based on a healthy respect for the sovereignity of the state. As Chief Justice John Marshall observed: “The genius and character of the [federal] government seem to be, that its action is to be applied to all the external concerns of the nation, and to those internal concerns which affect the states generally; but not to those which are completely within a particular state, which do not affect other states, and with which it is not necessary to interfere, for the purpose of executing some of the general powers of the government.” Gibbons v. Ogden, 22 U.S. 1, 86, 9 Wheat. 1, 195, 6 L.Ed. 23 (1824). State sovereignty is only to be infringed when necessary. Goldstein v. California, 412 U.S. 546, 554, 93 S.Ct. 2303, 2308-09, 37 L.Ed.2d 163 (1973). “Necessary” should entail a higher hurdle than a mere stated desire for uniformity because the diminution of state rights does not come without a cost.
Justice O’Connor has repeatedly articulated the history and purposes behind our federalist structure. Federalism “assures a decentralized government that will be more sensitive to the diverse needs of a heteroge-nous society; it increases opportunity for citizen involvement in democratic processes; it allows for more innovation and experimentation in government; and it makes government more responsive by putting the States in competition for a mobile citizenry.” Gregory v. Ashcroft, 501 U.S. 452, 458, 111 S.Ct. 2395, 2399, 115 L.Ed.2d 410 (1991).
The effect of the erosion of state authority is particularly ironic in the area of environmental regulation. Within our federal system, states are intended to be laboratories of experimentation in which various policies are debated, implemented, and refined. The modern environmental movement started in the states. The federal government has followed the lead of the states, evaluating different state programs and borrowing the best ideas in order to form a comprehensive federal law. It is incongruous that in adopting the ideas that states have already developed, federal law should prevent further innovation by prohibiting states from expanding their environmental programs, be they regulation of hazardous materials transporta*499tion or other initiatives. By preempting state authority in this case, we effectively eliminate the ability of states to develop new and better ways of protecting the public health, safety, and environment. And we prevent innovative state programs from percolating up to the federal level.
At oral argument counsel for the Chlorine Institute made the curious assertion that the Hazardous Materials Transportation Uniform Safety Act did not constitute 100% preemption of the regulation of hazardous materials by the receiving state. Yet he argued, persuasively, that the issue was whether the state regulation would violate the principle of “uniformity.” But for Southern Pacific, I would remand this ease for a factfinding determination by the trial court in California as to whether the state regulations were indeed an obstacle to national uniformity. On a clean slate, they may be or they may be not. In any event, it is bleak consolation to be offered recourse to a federally-constituted board sitting in Washington, D.C. for responsive resolution of California’s legitimate safety concerns in this case.